

EMPLOYMENT AGREEMENT


This Employment Agreement (“Agreement”) made effective as of October 5, 2015
(the “Effective Date”) by and between NATIONAL HEALTH INVESTORS, INC., a
Maryland corporation (the “Company”), and D. ERIC MENDELSOHN (the “Executive”).


In consideration of the mutual covenants contained in this Agreement, the
parties hereby agree as follows:


1.    Employment. The Company agrees to employ the Executive and the Executive
agrees to be employed by the Company upon the terms and conditions provided in
the Agreement.


2.    Position and Responsibilities. During the Period of Employment (defined
below), the Executive agrees to serve as the President and Chief Executive
Officer of the Company and to be responsible for making new investments and for
the typical management responsibilities expected of an officer holding such
positions and such other responsibilities as may be assigned to Executive from
time to time by the Board of Directors of the Company.


3.    Terms and Duties.


A.    Period of Employment. The period of Executive’s employment under this
Agreement will commence as of the date hereof and shall continue through
December 31, 2016. Commencing on December 31, 2016 and each anniversary
thereafter, the Period of Employment (as defined in the next sentence of the
Agreement) shall automatically be extended for one (1) additional year unless,
not later than ninety (90) days prior to such anniversary, either party hereto
shall have notified the other party hereto that such extension shall not take
effect. The period of Executive’s employment with Company is referred to in this
Agreement as the “Period of Employment.”


B.    Duties. During the Period of Employment, the Executive shall devote all of
his business time, attention and skill to the business and affairs of the
Company and its subsidiaries. Executive shall perform faithfully the duties that
may be assigned to him from time to time by the Board of Directors.


4.    Compensation and Benefits


A.    Compensation. For all services rendered by the Executive in any capacity
during the Period of Employment, the Executive shall be compensated as follows:


1.    Base Salary. The Company shall pay the Executive an annual base salary
(“Base Salary”) of Three Hundred Thousand Dollars ($300,000.00) per annum during
the Executive’s first year of employment with the Company. Base Salary shall be
payable according to the customary payroll practices of the Company but in no
event less frequently than once each month. The Base Salary shall be reviewed
annually and shall be subject to adjustment according to the policies and
practices adopted by the Company from time to time.

595617-5

--------------------------------------------------------------------------------





2.    Performance Compensation. The Company shall pay the Executive a bonus of
$150,000 in February 2016 provided Executive is still employed by the Company at
such time, based on his initial employment letter. Thereafter, the Company shall
pay the Executive a bonus (“Performance Compensation”) based on the Cash
Performance Incentive Plan described below in Sections 4A2(a) and 4A2(b). This
Cash Performance Incentive Plan will be driven by the Company’s FFO and dividend
growth. Any payment made under the Cash Performance Incentive Plan will be paid
by the Company on or before March 15th following the end of the year for which
such payment is being made.


(a)     Operating FFO Performance Bonus. If at the end of 2016, provided the
Executive is still employed by the Company at such time, the Company has
achieved at least a 5% increase over the 2015 per share normalized funds from
operations (“FFO”) as defined below, then the Executive will be entitled to an
FFO Bonus of $150,000. The FFO Bonus shall be reviewed annually and shall be
subject to adjustment according to the policies and practices adopted by the
Company from time to time. Each year the Board of Directors shall set an FFO
Bonus based on achieving a percentage increase in FFO as established by the
Board of Directors by March 15th of that year. The computation will be made
after all bonuses and options have been expensed. In no event shall the
Executive receive any FFO Bonus if the per share FFO does not meet or exceed the
amount set by the Board of Directors for that year. FFO, as defined by the
National Association of Real Estate Investment Trusts ("NAREIT"), is net income
(computed in accordance with GAAP), excluding gains (or losses) from sales of
real estate property and investment securities, plus real estate depreciation
and amortization, and after adjustments for unconsolidated partnerships and
joint ventures, if any. Normalized FFO excludes from FFO certain items which,
due to their infrequent or unpredictable nature, may create some difficulty in
comparing FFO for the current period to similar prior periods, and may include,
but are not limited to, impairment of non-real estate assets, gains and losses
attributable to the acquisition and disposition of assets and liabilities, and
recoveries of previous write-downs.
    
(b)    Dividend Performance Bonus. If at the end of 2016, provided the Executive
is employed by the Company at such time, the Company’s per share recurring
dividend for 2016 was at least 5% higher than the per share recurring dividend
for 2015, then the Executive will be entitled to the Dividend Bonus of $150,000.
The Dividend Bonus shall be reviewed annually and shall be subject to adjustment
according to the policies and practices adopted by the Company from time to
time. Each year the Board shall set a Dividend Bonus based on achieving a
percentage increase in the recurring dividend as set by the Board of Directors
by March 15th of that year. In no event shall the Executive receive any Dividend
Bonus if the per share recurring dividend does not meet or exceed the amount set
by the Board of Directors for that year. “Recurring dividend” shall mean any
dividend declared and paid by the Company that is equal to up to 85% of the
Company’s per share FFO for such year, but excluding (1) any gains derived from
the sale of previously written-down assets, (2) any losses derived from the sale
of previously written-down

595617-5
2

--------------------------------------------------------------------------------



assets, (3) losses from the sale of investment securities, and (4) gains from
the sale of investment securities.


B.    Stock Options. Executive shall be entitled to receive an annual grant of
an option to purchase shares of common stock of the Company. The initial grant
shall be an option to purchase 75,000 shares and shall be granted in February
2016. Each February thereafter, any option grants shall be at the discretion of
the Board of Directors. Each such grant shall be made pursuant to the Company’s
2012 Incentive Stock Option Plan, as such plan may be amended, or a subsequent
stock option plan as may be adopted by the Company (the “Plan”). The option
exercise price will be equal to the Fair Market Value of the Company’s common
stock on the date of grant and shall be vest one third on the date of grant and
one third on each of the first and second anniversary of the date of grant. The
terms of each such grant of stock options shall be set forth in a separate Stock
Option Agreement between the Company and the Executive and shall be pursuant to
the Plan.


C.    Additional Benefits. The Executive will be entitled to participate in all
compensation or employee benefit plans or programs and receive all benefits and
perquisites for which any senior members of the management team are eligible
under any existing or future plan or program established by the Company for
which the senior members of the management team are eligible. The Executive will
participate to the extent permissible under the terms and provisions of such
plans or programs in accordance with program provisions. Such plans and programs
will include group hospitalization, health, or other insurance for Executive and
his immediate family. Such plans and programs may also include tax qualified
pension (401(k)) plans, and sick leave plans. The Executive will be entitled to
an annual four week paid vacation to be taken at times chosen by Executive.


5.    Business Expenses. The Company will reimburse the Executive for all
reasonable travel and other expenses incurred by the Executive in connection
with the performance of his duties and obligations under this Agreement.


6.    Death or Disability. In the event Executive’s employment is terminated as
a result of death or disability of the Executive during the Period of
Employment, the Company’s obligation to make payments under this Agreement shall
cease as of the date of death or disability, except for the Executive’s earned
but unpaid Base Salary which will be paid on a prorated basis for that year. For
purposes of this Agreement, disability shall mean the disability of Executive
for longer than three (3) months which renders Executive unable to perform
Executive’s duties under this Agreement with reasonable accommodation. The
payment of earned but unpaid Base Salary due under this Section 6 will be made
within thirty (30) days after Executive is terminated on account of death or
disability.

595617-5
3

--------------------------------------------------------------------------------



7.    Effect of Termination of Employment.


A.If the Executive’s employment terminates during the term of this Agreement due
to a Without Cause Termination or due to a Constructive Discharge, as each is
defined later in this Agreement, including termination after the election by the
Company not to extend this Agreement as provided in Section 3.A, and if
Executive signs a valid general release of all claims against the Company in a
form provided by the Company (the “Release”), subject to Sections 17.B and 17.C,
the Company will pay the Executive $25,000 a month (the “Severance Payment”) for
24 months from the date of termination (the “Severance Period”) paid in
accordance with the Company’s customary payroll procedures, but no less
frequently than monthly; provided, however, that if Executive accepts new
employment (whether as an employee, contractor, consultant or otherwise) during
the Severance Period, the obligation of the Company to make the Severance
Payments shall terminate as of the date of the new employment. In addition,
earned but unpaid Base Salary through the date of termination will be paid to
the Executive in a lump sum at such time. Sections 8 through 10 shall survive
expiration or termination of this Agreement.


B.Upon the termination of employment for any reason other than as expressly
provided in Section 7.A above, including termination after the election by the
Executive not to extend this Agreement as provided in Section 3.A, Executive
will receive Base Salary prorated through the effective date of such
termination, and earned but unpaid Base Salary through the date of termination
will be paid in a lump sum at such time. Sections 8 through 10 shall survive
expiration or termination of this Agreement. No other payments will be made or
benefits provided by the Company. The payment made to Executive pursuant to this
Section 7.B shall be made within sixty (60) day after termination of employment
unless subject to Section 17.C.


C.    Upon termination of the Executive’s employment, the Period of Employment
will cease as of the date of the termination.


D.    For this Agreement, the following terms have the following meanings:


1.    “Termination for Cause” means termination of the Executive’s employment by
the Company’s Board of Directors acting in good faith by written notice to the
Executive specifying the event relied upon for such termination which must be
based on, (i) a willful refusal by Executive to follow a lawful order of the
Board of Directors, subject, however, to Executive’s right to receive written
notice of the order not followed by Executive and the opportunity to promptly
follow the order; (ii) Executive’s willful engagement in conduct materially
injurious to the business interests of the Company or any of its subsidiaries
and affiliates (as determined by the Board of Directors in its reasonable
judgment); (iii) Executive’s conviction (including a guilty plea or a plea of no
contest) of theft, embezzlement, fraud, misappropriation, illegal use or
possession of drugs or alcohol, or of any crime that discredits Company or is
detrimental to the reputation or goodwill of Company as determined in good faith
by Company; (iv) Executive’s commission of any act of fraud or dishonesty by
Executive, or commission of an immoral or unethical act that reflects negatively
on Company as determined in good faith by Company; or (v) Executive’s material
breach of his duties, responsibilities and obligations under this Agreement
(except due to Executive’s incapacity as a result of physical or mental illness)
that has not been corrected or remedied within

595617-5
4

--------------------------------------------------------------------------------



60 days after Executive’s receipt of written notice from the Board specifying
such breach; provided, however, (A) such cure period may be extended if
Executive is working diligently to cure such breach and reasonably needs an
extension to effect such cure, and (B) no such cure period will be provided if,
in the Board of Directors’ reasonable judgment, such breach cannot be
sufficiently corrected or remedied so as to avoid any material detriment to the
Company.


2.    “Without Cause Termination” means termination of the Executive's
employment by the Company (a) other than due to death, disability or Termination
for Cause or (b) upon expiration of the Period of Employment as a result of the
giving of notice by the Company of its intent not to extend the Period of
Employment as provided in Section 3.A.




3.    “Constructive Discharge” means termination of the Executive’s employment
by the Executive due to a material breach by the Company of this Agreement.
Executive shall communicate any purported termination by Executive for
Constructive Discharge by a written Notice of Termination for Constructive
Discharge to the Company as provided herein. For the purposes of this Agreement,
a Notice of Termination for Constructive Discharge shall mean a notice by
Executive within sixty (60) days after the initial existence of the material
breach by the Company specifying the existence of a material breach by the
Company hereunder. Upon receipt of that notice, the Company shall have a period
of sixty (60) days to remedy the condition or conditions specified in the Notice
of Termination for Constructive Discharge; provided, however, such cure period
may be extended by the Company for up to sixty (60) days by notice to Executive
prior to the end of the initial sixty (60) day period if the Company is working
diligently to cure such breach and reasonably needs an extension to affect such
cure. The Notice of Termination for Constructive Discharge must specify a date
of termination of not more than sixty (60) days after the last day of the
Company’s cure period (including any extension thereof). If the Company remedies
the condition within the cure period (including any extension thereof), the
Notice of Termination for Constructive Discharge shall become ineffective and
the Company shall have no obligations under this Agreement as a result of it.




8.
Other Duties of The Executive During and After The Period of Employment



A.    The Executive will, with reasonable notice during or after the Period of
Employment, furnish information as may be in his possession and cooperate with
the Company as may reasonably be requested in connection with any claims or
legal actions in which the Company is or may become a party.


B.    The Executive recognizes and acknowledges that all confidential
information pertaining to the affairs, business, clients, customers or other
relationships of the Company, as hereinafter defined, is a unique and valuable
asset of the Company. Access to and knowledge of this information is essential
to the performance of the Executive’s duties under this Agreement. The Executive
will not, during the Period of Employment or after except to the extent
reasonably necessary in performance of the duties under this Agreement, give to
any person, firm, association, corporation or governmental agency any
confidential information concerning the affairs, business,

595617-5
5

--------------------------------------------------------------------------------



clients, customers or other relationships of the Company except as required by
law. The Executive will not make use of this type of information for his own
purposes or for the benefit of any person or organization other than the
Company. All records, memoranda, etc. relating to the business of the Company
whether made by the Executive or otherwise coming into his possession are
confidential and will remain the property of the Company.


C.    During the Period of Employment and for a twenty-four (24) month period
thereafter, (i) the Executive will not use his status with the Company to obtain
loans, goods or services from another organization on terms that would not be
available to him in the absence of his relationship to the Company and (ii) the
Executive will not make any statements or perform any acts intended to advance
the interest of any existing or prospective competitors of the Company in any
way that will injure the interest of the Company. During the Period of
Employment and for a twenty-four (24) month period following termination of the
Period of Employment for any reason: (i) the Executive, without prior express
written approval by the Board of Directors of the Company, will not directly or
indirectly own or hold any proprietary interest in or be employed by or receive
compensation from any party engaged in the same or any similar business in the
same geographic areas the Company does business; and (ii) the Executive, without
express prior written approval from the Company, will not solicit any members of
the then current clients of the Company or discuss with any employee of the
Company information or operation of any business intended to compete with the
Company. For the purposes of the Agreement, proprietary interest means legal or
equitable ownership, whether through stock holdings or otherwise, of a debt or
equity interest (including options, warrants, rights and convertible interests)
in a business firm or entity, or ownership of more than 5% of any class of
equity interest in a publicly-held company. The Executive acknowledges that the
covenants contained herein are reasonable as to geographic and temporal scope.
For a twenty-four (24) month period after termination of the Period of
Employment for any reason, the Executive will not directly or indirectly hire
any employee of the Company or solicit or encourage any such employee to leave
the employ of the Company.


D.    The Executive acknowledges that his breach or threatened or attempted
breach of any provision of Section 8 would cause irreparable harm to the Company
not compensable in monetary damages and that the Company shall be entitled, in
addition to all other applicable remedies, to a temporary and permanent
injunction and a decree for specific performance of the terms of Section 8
without being required to prove damages or furnish any bond or other security.


E.    If the period of time or other restrictions specified in this Section
should be adjudged unreasonable at any proceeding, then the period of time or
such other restrictions shall be reduced by the elimination or reduction of such
portion thereof so that such restrictions may be enforced in a manner adjudged
to be reasonable.


9.    Indemnification, Litigation. The Company will indemnify the Executive to
the fullest extent permitted by the laws of the state of incorporation in effect
at that time, or certificate of incorporation and by-laws of the Company
whichever affords the greater protection to the Executive.



595617-5
6

--------------------------------------------------------------------------------



10.    Withholding Taxes. The Company may directly or indirectly withhold from
any payments under this Agreement all federal, state, city or other taxes that
shall be required pursuant to any law or governmental regulation.


11.    Effective Prior Agreements. This Agreement contains the entire
understanding between the Company and the Executive with respect to the subject
matter and supersedes any prior employment or severance agreements between the
Company and its affiliates, and the Executive.


12.    Consolidation, Merger or Sale of Assets. Nothing in this Agreement shall
preclude the Company from consolidating or merging into or with, or transferring
all or substantially all of its assets to, another entity which assumes this
Agreement and all obligations and undertakings of the Company hereunder. Upon
such a consolidation, merger or sale of assets, the term “the Company” as used
will mean the other entity and this Agreement shall continue in full force and
effect.


13.    Modification. This Agreement may not be modified or amended except in
writing signed by the parties. No term or condition of this Agreement will be
deemed to have been waived except in writing by the party charged with waiver. A
waiver shall operate only as to the specific term or condition waived and will
not constitute a waiver for the future or act on anything other than that which
is specifically waived.


14.    Governing Law. This Agreement has been executed and delivered in the
State of Tennessee and its validity, interpretation, performance and enforcement
shall be governed by the laws of that state applicable to contracts between
residents of that State and executed in and to be performed in that State,
without regard to the conflicts of law principles thereof. Each party hereby
irrevocably submits to the non-exclusive jurisdiction of the state and federal
courts sitting in Rutherford County, Tennessee, for the adjudication of any
dispute hereunder or in connection herewith and hereby irrevocably waives, and
agrees not to assert in any suit, action or proceeding, any claim that it is not
personally subject to the jurisdiction of any such court, that such suit, action
or proceeding is brought in an inconvenient forum or that the venue of such
suit, action or proceeding is improper.


15.    Notices. All notices, requests, consents and other communications
hereunder shall be in writing and shall be deemed to have been made when
delivered or mailed first-class postage prepaid by registered mail, return
receipt requested, or if delivered by hand, overnight delivery service or
confirmed facsimile transmission, to the following:


(a) If to the Company, at 222 Robert Rose Drive, Murfreesboro, Tennessee 37129,
or at such other address as may have been furnished to the Executive by the
Company in writing;

595617-5
7

--------------------------------------------------------------------------------



or (b) If to the Executive, at 3615 Saratoga Drive, Nashville, Tennessee 37205,
or such other address as may have been furnished to the Company by the Executive
in writing.


16.    Binding Agreement. This Agreement shall be binding on the parties'
successors, heirs and assigns.


17.    Section 409A Savings Clause.


A.Application of Section 409A. The intent of the parties is that payments and
benefits under this Agreement comply with or otherwise be exempt from Code
Section 409A and the regulations and guidance promulgated thereunder
(collectively, “Code Section 409A”) and, accordingly, to the maximum extent
permitted, this Agreement shall be interpreted to be either exempt from or in
compliance therewith. In no event whatsoever shall the Company be liable for any
additional tax, interest or penalty that may be imposed on the Executive by Code
Section 409A or damages for failing to comply with Code Section 409A.


B.Timing of Payments. Notwithstanding the applicable provisions of this
Agreement regarding the timing of payments, any payment due hereunder which is
contingent upon receipt of the Release described in Section 7.A shall be made,
if at all, in accordance with this Section 17.B, and only if Executive has
delivered to the Company a properly executed Release for which all legally
mandated revocation rights of the Executive have expired prior to the lapse of
sixty (60) days following the Termination Date. If Section 17.C is not
applicable to the payments, such payments shall begin within sixty (60) days
following the Termination Date; provided, however, that if the sixty (60) day
period for payment specified in this Section begins in one taxable year of
Executive and ends in a second taxable year of Executive, the payments will
begin in the second taxable year. Further, provided, that if Section 17.C is
applicable, the payment shall begin on the day following the expiration the
Delay Period as provided in Section 17.C. If the Company does not receive a
properly executed Release, for which all rights of revocation have lapsed, prior
to the sixtieth (60th) day following the Termination Date, the Executive shall
forfeit all rights to any payments under Section 7.A of this Agreement.


C.Delayed Payments. (i) Notwithstanding any other payment schedule provided
herein to the contrary, if, and only if, Executive is deemed on the Termination
Date to be a “specified employee” within the meaning of that term under Code
Section 409A(a)(2)(B), then the terms of this Section 17.C shall apply as
required by Code Section 409A. Any payment that is considered deferred
compensation under Code Section 409A payable on account of a “separation from
service” shall be made on the date which is the earlier of (y) the expiration of
the six (6) month period measured from the date of such “separation from
service” of Executive or (z) the date of Executive’s death (the “Delay Period”)
to the extent required under Section 409A. Upon the expiration of the Delay
Period, all payments delayed pursuant to the immediately preceding sentence
(whether they otherwise would have been payable in a single sum or in
installments in the absence of such delay) shall be paid to Executive in a lump
sum by the Company, and all remaining payments due under this Agreement shall be
paid or provided in accordance with the normal payment dates specified for them
herein; and



595617-5
8

--------------------------------------------------------------------------------



(ii)    To the extent that any benefits to be provided during the Delay Period
are considered deferred compensation under Code Section 409A provided on account
of a “separation from service,” and such benefits are not otherwise exempt from
Code Section 409A, Executive shall pay the cost of such benefits during the
Delay Period, and the Company shall reimburse Executive, to the extent that such
costs otherwise would have been paid by the Company or to the extent that such
benefits otherwise would have been provided by the Company at no cost to
Executive, the Company’s share of the cost of such benefits upon expiration of
the Delay Period, and any remaining benefits shall be reimbursed or provided by
the Company in accordance with the procedures specified herein.


D.    Separation from Service. For purposes of this Agreement, the phrase
“termination of employment” or any similar term or phrase shall mean Executive’s
“Separation from Service” as defined by the default provisions of Treas. Reg. §
1.409A-1(h).


E.    Other Code Section 409A Provisions. Each payment in a series of payments
hereunder shall be deemed to be a separate payment for purposes of Code Section
409A. For purposes of Code Section 409A, (i) the Executive may not, directly or
indirectly, designate the calendar year of any payment; (ii) no acceleration of
the time and form of payment of any nonqualified deferred compensation to the
Executive or any portion thereof, shall be permitted; and (iii) notwithstanding
any other provision herein to the contrary, in no event shall any payment under
this Agreement that constitutes “deferred compensation” for purposes of Code
Section 409A be subject to offset by any other amount unless otherwise permitted
by Code Section 409A. To the extent that any right to reimbursement of expenses
or payment of any benefit in-kind under this Agreement may constitute
nonqualified deferred compensation (within the meaning of Code Section 409A),
(i) any such expense reimbursement shall be made by the Company no later than
the last day of the taxable year following the taxable year in which such
expense was incurred by Executive; (ii) the right to reimbursement or in-kind
benefits shall not be subject to liquidation or exchange for another benefit;
and (iii) the amount of expenses eligible for reimbursement or in-kind benefits
provided during any taxable year shall not affect the expenses eligible for
reimbursement or in-kind benefits to be provided in any other taxable year;
provided, that the foregoing clause shall not be violated with regard to
expenses reimbursed under any arrangement covered by Section 105(b) of the Code
solely because such expenses are subject to a limit related to the period the
arrangement is in effect.


IN WITNESS WHEREOF, the undersigned have executed this Agreement as of the date
first above written.


NATIONAL HEALTH INVESTORS, INC.
a Maryland corporation




By:    /s/ Robert T. Webb____________________
Title:     Chairman of Compensation Committee ____





595617-5
9

--------------------------------------------------------------------------------



EXECUTIVE:


__/s/ D. Eric Mendelsohn___________________
D. Eric Mendelsohn



595617-5
10